Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Notice to Applicants
This communication is in response to the Claims filed on 04/21/2022.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.

Please replace claims 31-34, 36, 40-43 and 45 with the following:
31. 	(Previously Presented) The method of claim 28, further comprising:
using the domain credential to obtain a key to decrypt data stored on the resource; and
using the key to decrypt the data stored on the resource.
32. 	(Previously Presented) The method of claim 28, wherein
identifying the resource of the computer comprises reviewing an access policy for the computer maintained by the domain controller.
33. 	(Previously Presented) The method of claim 28, further comprising
establishing a secure communication session between the server and the resource to unlock the resource of the computer.
34. 	(Previously Presented) The method of claim 28, further comprising providing power to the resource to unlock the resource.
36. 	(Previously Presented) The method of claim 28, wherein the resource comprises at least one of an ATA device and a chipset-controlled resource.
40. 	(Previously Presented) The computer of claim 37, wherein the circuitry is further to:
use the domain credential to obtain a key to decrypt data stored on the resource; and
use the key to decrypt the data stored on the resource.
41. 	(Previously Presented) The computer of claim 37, wherein to identify the resource of the computer comprises to review an access policy for the computer maintained by the domain controller.
42. 	(Previously Presented) The computer of claim 37, wherein the circuitry is further to establish a secure communication session between the domain controller and the resource to unlock the resource of the computer.
43. 	(Previously Presented) The computer of claim 37, wherein the circuitry is further to provide power to the resource to unlock the resource.
45. 	(Previously Presented) The computer of claim 37, wherein the resource comprises at least one of an ATA device and a chipset-controlled resource.


Allowable Subject Matter
Claims 28, 31-34, 36-37, 40-43 and 45-46 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments/arguments filed on 12/23/2021 and Examiner’s amendments make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20080104705 A1		SETTING GROUP POLICY BY DEVICE OWNERSHIP
US 20080148339 A1		GROUP POLICY FOR UNIQUE CLASS IDENTIFIER DEVICES
US 20070136581 A1		Secure authentication facility
US 6834351 B1		Secure information handling system
US 8543799 B2		Client authentication during network boot
US 20050138423 A1		Remote provisioning of secure systems for mandatory control
US 7774824 B2		Multifactor device authentication
US 20110283104 A1		Domain Access System
US 8468591 B2		Client authentication and data management system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431